Appeal from a judgment of the Supreme Court, Monroe County (Joanne M. Winslow, J.), rendered June 10, 2014. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 30, 2017, and by the attorneys for the parties on April 4, 2017,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Whalen, P.J., Carni, NeMoyer, Curran and Troutman, JJ.